Ingraham, P. J.
(dissenting.—The plaintiff brings this action in the Supreme Court claiming to be entitled to a moiety of the decedent’s estate in consequence of the provisions of the laws of Florida, the complaint alleging that the testator was domiciled in that State at the time of his death. I do not think the complaint alleges a cause of action as the question as to those entitled to a portion of the estate of the testator whose will has been admitted to probate in this State is a question to be determined upon the administration of the estate, and over such administration the Surrogate’s Court has jurisdiction. If *196the testator was domiciled in the State of Florida, his personal property, wherever located, is to be administered according to the law of that State, and, therefore, it would be the duty of the surrogate to transmit the personalty after payment of the debts due in this State to the State where the testator was domiciled, there to be administered according to law. There is no allegation that letters had been issued in the State of Florida where it is alleged the testator was domiciled at the time of his death, and the Supreme Court, as I understand it, has no jurisdiction to administer the personal estate of a decedent whose will has been admitted to probate in this State. The question presented should be determined by the surrogate on the settlement of the executrix’s accounts.
I am also inclined to the view that the adjudication by the surrogate on the admission of this will to probate was an adjudication that the testator was domiciled in this State and that his personalty is to be administered according to the laws of this State. When this will was presented for probate plaintiff in this action was made a party to that proceeding, appeared in opposition to the probate of the will, and alleged that the testator was domiciled in the State of Florida. That ques-' tion was tried by the surrogate on the probate of the will and he found as a fact that the decedent was a resident of this State and, therefore, admitted the will to probate. The surrogate undoubtedly would have had jurisdiction to admit the will to probate on the ground that personal property of the testator was located in this State. The surrogate also had power and it was his duty to inquire into the inhabitancy of a deceased person whose will was offered for probate, and his adjudication on that fact was conclusive. (See Bolton v. Schriever, 135 N. Y. 68, and cases there cited; O’Donoghue v. Boies, 159 id. 87.) Here the answer set up the decree of the surrogate and the finding of fact of the surrogate in the probate proceedings. To that defense the plaintiff replied, admitting the facts as alleged *197in the answer, and I think, therefore, on the pleadings the defendant was entitled to judgment.
I think, therefore, the order appealed from should be reversed, and the motion for judgment granted.
Order affirmed, with ten dollars costs and disbursements.